UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6367



PEGGY TAYLOR FERGUSON,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLIE CONDON, At-
torney General of the State of South Carolina,

                                          Respondents - Appellees.



                            No. 99-6368



PEGGY TAYLOR FERGUSON,

                                           Petitioner - Appellant,

          versus


MICHAEL W. MOORE, Commissioner of SCDC;
CHARLIE CONDON, Attorney General of the State
of South Carolina; SOUTH CAROLINA DEPARTMENT
OF CORRECTIONS,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Charleston.    Matthew J. Perry, Jr., Senior
District Judge. (CA-98-3495-2-10-AJ, CA-98-3497-2-10-AJ)
Submitted:    July 22, 1999                   Decided:   July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peggy Taylor Ferguson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Peggy Taylor Ferguson seeks to appeal the district court’s

order denying relief on her petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).     We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.      Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court.      See Ferguson v. Moore, Nos. CA-98-

3495-2-10-AJ; CA-98-3497-2-10-AJ (D.S.C. Feb. 22, 1999).      We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             DISMISSED



                                    2